Detailed Office action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response to the communication filed on 12/9/2019.
claims 1-30 are pending.
Claims 3-4, 10-11, 15-16, 18-19 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 2, 7, 9, 12, 13, 14 17, 22, 24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. U.S. Patent Application No. 2020/0210854[hereinafter Srinivasan] in view  Univ. Shandong Business and Technology  CN: 109799269 par. 0050-0066,0079-0081, fig. 1)[hereinafter Univ. Shandong Business and Technology }.
As per claim 1 Srinivasan discloses a system comprising: 
a sensor array; and a processor with at least one algorithm stored therein, wherein, 
raw data obtained from the sensor array are input into the processor to form an input set of extracted features(see fig. 8, par. 0104 step 802);
the at least one algorithm ranks(scoring model)the extracted features(fig. 8, 806) from the input set, wherein each extracted feature is given an importance value(statistical significance)(see par. 0078 The sample vector is a vector of input data stream such that each component of the vector corresponds to a specific feature value measured by one or more sensor), and 
an importance score for each sensor of the sensor array is determined based upon the ranking of the extracted features for each sensor(see par. 0084, 0101 determine significance).
Srinivasan does not explicitly discloses ranking the extracted features, wherein each extracted feature is given an importance value.
 Univ. Shandong Business and Technology   discloses electronic gas sensor array optimization system where ranking the extracted features, wherein each extracted feature is given an importance value(see the abstract and page 2, summary of the invention). Therefore, it would have been obvious to one having ordinary skill in the prior to effective filing date of the claimed invention to incorporate the teachings of Univ. Shandong Business and Technology   into the system of  Srinivasan because ranking  enables determine behavior characteristic to select most important sensor. 
as per 2, Univ. Shandong Business and Technology   the system of claim 1, wherein a threshold value refines the input set, and individual sensors having an importance score (characteristic importance) on or above the threshold value are selected for a target application(determine variance threshold)(see page , 2 summary of the invention and page 3,  step 42). 

as per claim 7, and 22 Univ. Shandong Business and Technology  disclose the system of claim 2, wherein the target application is selected from the group consisting of air quality analyses, air pollution analyses, water pollution analyses, soil analyses, lab test, medical tests, tests for allergens, breathalyzer tests, food and beverage expiration date analyses, food and beverage spoilage analyses, alcohol content analyses, product authenticity, and combinations thereof(see page 3 , embodiment 7, line 3).

as per claim 9 , 17 and 24 the claims are  similar with claim 1 discussed above further reciting  a threshold value comprising an aggregate value of the extracted features is established, wherein individual sensors of the sensor array having extracted features ranked on or above the threshold value are suitable for a target application (see Univ. Shandong Business and Technology  , the abstract and page.2 summery of the invention and step 4, where Variance threshold values calculates each sensor to the for target environment that when variance and be greater than required threshold then retain the sensor and  When variance and be less than or equal   disregard sensor).
 as per claim 12, Shandong Business and Technology   discloses the system of claim 11, wherein an individual sensor with an importance score on or above the threshold level is suitable for the target application(see Univ., the abstract and page.2 summery of the invention and step 4, where Variance threshold values calculates each sensor to the for target environment that when variance and be greater than required threshold then retain the sensor and  When variance and be less than or equal   disregard sensor).
as per claim 13, the claim similar with claim1, discussed above:  further reciting: a threshold value comprising an aggregate value of the extracted features is established(characteristic importance) on or above the threshold value are selected for a target application(see determine variance threshold)(see Univ. Shandong Business and Technology  , page , 2 summary of the invention and page 3,  step 42).as per claim 14, Univ. Shandong Business and Technology   discloses the system of claim 13, wherein individual sensors of the sensor array having an importance score on or above the threshold value are suitable for a target application, page , 2 summary of the invention and page 3,  step 42).
as per claim 29, Univ. Shandong Business and Technology  disclose the system of claim 2, wherein the target application is selected from the group consisting of air quality analyses, air pollution analyses, water pollution analyses, soil analyses, lab test, medical tests, tests for allergens, breathalyzer tests, food and beverage expiration date analyses, food and beverage spoilage analyses, alcohol content analyses, product authenticity, and combinations thereof(see page 3 , embodiment 7, line 3).
Claim 5 , 20 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan   in view  Univ. Shandong Business and  further in view of Kar U.S. Patent Application Publication No. 2020/0160178[hereinafter Kar].
 as per claim 5, 20 and 27   Srinivasan   in view  Univ. Shandong Business discloses substantial features of the claimed invention as discussed above with respect to claim 1, 
Srinivasan and Univ. Shandong Business does not explicitly disclose wherein the at least one algorithm comprises gradient boosting decision trees.
 Kar discloses a system for learning for training neural network including wherein the at least one algorithm comprises gradient boosting decision trees(see par. 0028, 0037).  Therefore, it would have been obvious to having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Kar into the system of Srinivasan and Univ. Shandong Business thereby enabling machine learning models  synthesize datasets for use in training a downstream machine learning algorithm/model such as gradient boosting decision trees to perform a desired task  


 Claim  6, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan   in view  Univ. Shandong Business and  further in view of TRENHOLM et al U.S. Patent Application Publication No. 2019/0317079[hereinafter TRENHOLM].
as per claim 6,   21 and 28 Srinivasan   in view  Univ. Shandong Business discloses substantial features of the claimed invention as discussed above with respect to claim 1, 
Srinivasan and Univ. Shandong Business does not disclose wherein the sensor array is comprised of a plurality of gas sensors and the gas sensors measure volatile organic compounds (VOCs)
 TRENHOLM disclose wherein the sensor array is comprised of a plurality of gas sensors and the gas sensors measure volatile organic compounds (VOCs)(see par. 0048, 0081). Therefore, it would have been obvious to having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of TRENHOLM into the system of TRENHOLM thus enabling using sensor array and trained machine learning classification technique, to detect   toxic environmental contaminants including chemical, biological and radiological agents.  

Claims 8, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and  Univ. Shandong Business and Technology.
with respect to claims 8, 23 and 30. The combined teaching of Srinivasan-Univ. Shandong Business and Technology obviously disclose    wherein the product authenticity comprises identification of a crypto-currency digital footprint embedded in the product. For example,   Univ. Shandong Business and Technology   discloses a threshold value refines the input set, and individual sensors having an importance score (characteristic importance) on or above the threshold value are selected for a target application(determine variance threshold)(see page , 2 summary of the invention and page 3,  step 42). Thus one ordinary skilled would have readily recognized one of the selected target applications can an application for product authenticity comprises identification of a crypto-currency digital footprint embedded in the product, the advantage is to confirm or to ensure the authenticity of the product.

 			Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452